UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JANAE M. BRANTLEY,
                            Plaintiff,
                    -against-
TAMPA POLICE DEPARTMENT; STATE OF
FL AND NY; NYPD; NAACP; LEGAL AID                                      19-CV-10362 (CM)
SOCIETY (BRONX); HUMAN RIGHTS
DIVISION; AIM AND DePAOLA LAW FIRM;                                 ORDER OF DISMISSAL
FBI (TAMPA); ANIT VIOLENCE; CHANNEL
12 NEWS; EEOC (TAMPA); LGBT LAW
FIRM; NEW YORK TIMES; BLACK
METROPOLITAN LAW FIRM,
                            Defendants.


COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff Janae M. Brantley, appearing pro se, brings this action invoking the Court’s

federal question jurisdiction. By order dated November 19, 2019, the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis (IFP). For the reasons

set forth in this order, the Court dismisses this action, but grants Plaintiff sixty days’ leave to

replead.

                                     STANDARD OF REVIEW

        The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).
        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff Janae M. Brantley drafted this complaint using the general complaint form

provided by this Court. After checking the box on the form to indicate that she invokes the

Court’s federal question jurisdiction, she lists the following (in the section in which she is asked

to indicate which of her federal constitutional or federal statutory rights have been violated):




                                                   2
“several false arrests and several discriminations acts that are listed from the locations on the

front page.” (ECF No. 2 at 2.) 1

        Plaintiff alleges that the events giving rise to her claims occurred in “2016, 2017, 2018,

2019.” She alleges:

        To whom this letter may concern my name is Janae Brantley. I have rectly [sic]
        had several false arrests and different acts of discriminations form [sic] a lot of
        organzitions [sic] that showed hate on purpose base[d] on gender and race. With
        several videos and paper work and witness which some are kids. I can expose
        these issues for what they are hate, discrimination, and rasim [sic]. Again I do
        have videos and paperwork and several witnesses.

(Id. at 5.)

        Plaintiff describes her injuries as “stage two bed sores and marks from cuffs from

different officers and unknown injections that were given.” (Id. at 6.) In the section asking

Plaintiff to state the relief she seeks, Plaintiff writes “lost of jobs and money stole by officers at

the court house at 615 E. 161 St. Bronx and percent [sic] 46 also lost of products in my house

and two dogs and several extoic [sic] birds.” (Id.)

        On November 12, 2019, six days after Plaintiff filed her complaint, she filed a letter (ECF

No. 4) regarding an incident that occurred at her residence on September 29, 2019, involving an

individual who Plaintiff alleges spit on her and threw urine on her, and an incident that occurred

on November 12, 2019, involving two individuals who Plaintiff alleges kicked in the bathroom

door while she was naked in the shower. Plaintiff alleges that she was taken to jail, and that the

building security officer didn’t do anything to protect her. In her letter, Plaintiff appears to

indicate that HASA Services is a party to the action, but HASA Services is not named as a

Defendant in Plaintiff’s complaint.



        1
            Page numbers refer to those generated by the Court’s electronic case filing system.


                                                   3
       On November 18, 2019, Plaintiff filed a five-page, unsigned, typed document (ECF No.

5) that appears to include information regarding events that occurred in New York and Tampa,

Florida.

                                          DISCUSSION

       Plaintiff’s complaint and letters are short, but they do not make clear that she is entitled

to relief. Plaintiff attaches several documents and handwritten pages to her complaint, but these

documents and attachments also do not help make clear her allegations.

       The Court has closely scrutinized Plaintiff’s complaint, attachments, and letters, but

because they are unclear, the Court is unable to determine whether Plaintiff is entitled to relief.

Plaintiff does not make any comprehensible allegations against any of the named Defendants. It

is not clear what these Defendants allegedly did or failed to do that harmed Plaintiff. The Court

therefore dismisses the complaint for failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii).

       Even if Plaintiff did state any claims, her complaint suffers from other deficiencies. It

appears that Plaintiff seeks to raise claims regarding events that occurred in Tampa, Florida.

Plaintiff also does not name any individuals as Defendants, and it is unclear how the entities and

organizations named as Defendants were involved in any deprivation of Plaintiff’s rights.

A.     Personal Involvement

       Allegations in a complaint must be complete enough to enable a reader to understand

how each defendant was personally involved in the wrongdoing plaintiff is alleging. See Ritani,

LLC v. Aghjayan, 970 F. Supp. 2d 232, 246 (S.D.N.Y. 2013). Where a plaintiff names a defendant

in the caption, but the complaint contains no substantive allegations against the defendant,

dismissal of the complaint as to that defendant is appropriate. See Iwachiw v. New York State

Dept. of Motor Vehicles, 299 F. Supp. 2d 117, 121 (E.D.N.Y. 2004), aff’d, 396 F.3d 525 (2d Cir.

2005); Dove v. Fordham Univ., 56 F. Supp. 2d 330, 335 (S.D.N.Y. 1999) (“[W]here the


                                                  4
complaint names a defendant in the caption but contains no allegations indicating exactly how

the defendant violated the law or injured the plaintiff, a motion to dismiss the complaint in regard

to that defendant should be granted.”) (citations omitted).

        The complaint contains no specific allegations against any of the named Defendants.

Plaintiff therefore fails to state a federal claim on which relief may be granted against any named

Defendant. Plaintiff’s claims against all Defendants must be dismissed.

B.      Constitutional Claims

        Because Plaintiff states that she was falsely arrested and discriminated against based on

her gender and race, the Court construes these claims as arising under 42 U.S.C. § 1983. To state

a claim under 42 U.S.C. § 1983, a plaintiff must allege both that: (1) a right secured by the

Constitution or laws of the United States was violated, and (2) the right was violated by a person

acting under the color of state law, or a “state actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988).

        “Because the United States Constitution regulates only the Government, not private

parties, a litigant claiming that his constitutional rights have been violated must first establish

that the challenged conduct constitutes state action.” Flagg v. Yonkers Sav. & Loan Ass’n, 396

F.3d 178, 186 (2d Cir. 2005) (internal quotation marks omitted); see also Tancredi v. Metro. Life

Ins. Co., 316 F.3d 308, 312 (2d Cir. 2003) (“A plaintiff pressing a claim of violation of his

constitutional rights under § 1983 is thus required to show state action.”).

        The activity of a private entity can be attributed to the state in three situations: (1) the

entity acts using the coercive power of the state or is controlled by the state (the “compulsion

test”); (2) the entity willfully participates in joint activity with the state or its functions are

entwined with state policies (the “joint action” or “close nexus” test); or (3) the state has

delegated a public function to the entity (the “public function” test). See Fabrikant v. French,

691 F.3d 193, 207 (2d Cir. 2012). The fundamental question under each test is whether the


                                                    5
private entity’s challenged actions are “fairly attributable” to the state. Id. (citing Rendell-Baker

v. Kohn, 457 U.S. 830, 838 (1982)).

                Discrimination Claims

        Plaintiff alleges that organizations have discriminated against her on the basis of her

gender and race. But Plaintiff does not explain the context of the discrimination and when and

where it occurred. Furthermore, Plaintiff does not provide enough facts regarding the

organizations allegedly responsible for discriminating against her to determine if the

organizations’ actions would be attributable to the state. Plaintiff makes merely conclusory

allegations which are insufficient to make clear that she is entitled to relief. See Harris, 572 F.3d

at 72 (“‘[T]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice [to establish entitlement to relief].’”) (quoting Iqbal, 556 U.S. at 678).

                False Arrest Claims

        A claim for false arrest under § 1983 looks to state law as a starting point to determine

the elements of a claim for false arrest. See Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 925

(2017) (“[T]o flesh out the elements of this constitutional tort, we must look for ‘tort

analogies.’”); see also Lanning v. City of Glens Falls, 908 F.3d 19, 25 (2d Cir. 2018) (holding

that common law principles are meant simply to guide rather than to control the definition of

§ 1983 claims and courts should not “mechanically apply” the law of New York State); Boyd v.

City of New York, 336 F.3d 72, 75 (2d Cir. 2003).

        To state a false arrest claim under New York law, a plaintiff must allege that: “(1) the

defendant intended to confine [the plaintiff], (2) the plaintiff was conscious of the confinement,

(3) the plaintiff did not consent to the confinement and (4) the confinement was not otherwise

privileged.” Liranzo v. United States, 690 F.3d 78, 95 (2d Cir. 2012). An arrest is privileged if it

is based on probable cause. Jenkins v. City of New York, 478 F.3d 76, 84 (2d Cir. 2007) (“The


                                                    6
existence of probable cause to arrest constitutes justification and is a complete defense to an

action for false arrest.”) (quoting Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996)) (internal

quotation marks omitted).

        If “the facts known by the arresting officer at the time of the arrest objectively provided

probable cause to arrest,” the arrest is privileged, and the plaintiff cannot state a claim for false

arrest. Devenpeck v. Alford, 543 U.S. 146, 152 (2004). Officers have probable cause to arrest

when they have “knowledge or reasonably trustworthy information of facts and circumstances

that are sufficient to warrant a person of reasonable caution in the belief that the person to be

arrested has committed . . . a crime.” Jaegly v. Couch, 439 F.3d 149, 152 (2d Cir. 2006).

“Probable cause can exist even where it is based on mistaken information, so long as the

arresting officer acted reasonably and in good faith in relying on that information.” Bernard v.

United States, 25 F.3d 98, 102 (1994); Curley v. Vill. of Suffern, 268 F.3d 65, 70 (2d Cir. 2001)

(holding that a police officer is “not required to explore and eliminate every theoretically

plausible claim of innocence before making an arrest.”). Put another way, police officers may

have had probable cause to arrest if they have acted reasonably, even if they were mistaken.

        Plaintiff does not state when the arrests occurred. 2 She also does not describe the

circumstances leading to her arrests, and she does not state what charges were brought against

her as a result of the arrests. Plaintiff also does not state what the status is of any criminal

proceedings initiated against her. It is not enough to declare, “Defendants falsely arrested me.”



        2
          The statute of limitations for § 1983 claims is found in the “general or residual [state]
statute [of limitations] for personal injury actions.” Pearl v. City of Long Beach, 296 F.3d 76, 79
(2d Cir. 2002) (quoting Owens v. Okure, 488 U.S. 235, 249-50 (1989)). In New York, that period
is three years. See N.Y. C.P.L.R. § 214(5). Section 1983 claims generally accrue when a plaintiff
knows or has reason to know of the injury that is the basis of the claim. Hogan v. Fischer, 738
F.3d 509, 518 (2d Cir. 2013).


                                                   7
Plaintiff should provide facts, in the event that she chooses to amend the complaint, suggesting

that Defendants lacked probable cause to arrest her. Plaintiff should also provide information

regarding when and where the arrests occurred.

C.     Venue

       Plaintiff alleges that some of the events giving rise to her claims occurred in Tampa,

Florida. Venue for these claims is not proper in this Court. Under the general venue provision, a

civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim occurred . . . ;
       or (3) if there is no district in which an action may otherwise be brought as
       provided in this section, any judicial district in which any defendant is subject to
       the court’ s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. 28 U.S.C. § 1391(c)(1). And “an entity with the capacity to sue and be sued

in its common name under applicable law, whether or not incorporated, shall be deemed to

reside, if a defendant, in any judicial district in which such defendant is subject to the court’s

personal jurisdiction with respect to the civil action in question[.]” 28 U.S.C. § 1391(c)(2).

       If an action is filed with the wrong district court, the court “shall dismiss, or if it be in the

interest of justice, transfer such case to any district or division in which it could have been

brought.” 28 U.S.C. § 1406(a). This provision vests broad discretion with district courts to

decline to transfer a case where it would not be in the interest of justice to effect such a transfer.

See Reese v. CNH America, LLC, 574 F.3d 315, 320 (6th Cir. 2009). Because Plaintiff fails to

state a claim against any named Defendant, the Court declines to transfer these claims.




                                                   8
D.      Leave to Replead

        Second Circuit precedent is clear that “[a] pro se complaint should not [be] dismiss[ed]

without [the Court’s] granting leave to amend at least once when a liberal reading of the

complaint gives any indication that a valid claim might be stated.” Dolan v. Connolly, 794 F.3d

290, 295 (2d Cir. 2015) (quoting Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal

quotation marks omitted)). Because the nature and viability of Plaintiff’s claims are not clear, the

Court grants Plaintiff leave to replead within 60 days of the date of this order.

        In the event that Plaintiff chooses to file an amended complaint, the Court strongly

encourages her to ask for assistance from someone who can help her organize her thoughts and

claims. If Plaintiff needs legal advice related to this matter, she may contact the New York Legal

Assistance Group’s Legal Clinic for Pro Se Litigants in the Southern District of New York, which

is a free legal clinic staffed by attorneys and paralegals to assist those who are representing

themselves in civil lawsuits in this Court. A copy of the flyer with details of the clinic is attached

to this order. The amended complaint, if Plaintiff chooses to file one, should be sent to this Court’s

Pro Se Intake Unit.

       In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the amended complaint.

Plaintiff is also directed to provide the addresses for any named defendants. To the greatest

extent possible, Plaintiff’s amended complaint must:

            give the names and titles of all relevant persons;

            describe all relevant events, stating the facts that support Plaintiff’s case including
            what each defendant did or failed to do;

            give the dates and times of each relevant event or, if not known, the approximate date
            and time of each relevant event;

            give the location where each relevant event occurred;


                                                   9
           describe how each defendant’s acts or omissions violated Plaintiff’s rights and
           describe the injuries Plaintiff suffered; and

           state what relief Plaintiff seeks from the Court, such as money damages, injunctive
           relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

her federally protected rights; what facts show that her federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. The Clerk of Court is further instructed to hold

this matter open on the docket until a civil judgment is entered.

       Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed for failure to

state a claim for relief. See 28 U.S.C. § 1915(e)(2)(B)(ii). The Court grants Plaintiff 60 days’

leave to file an amended complaint that complies with the standards set forth above. Plaintiff

must submit the amended complaint to this Court’s Pro Se Intake Unit within sixty days of the

date of this order, caption the document as an “Amended Complaint,” and label the document

with docket number 19-CV-10362 (CM). An Amended Complaint form is attached to this order.

If Plaintiff fails to submit an amended complaint within the time allowed and does not show

good cause to excuse such failure, the Court will enter a civil judgment consistent with this order

and direct the Clerk of Court to terminate this matter.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.


                                                 10
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   December 3, 2019
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                              11
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes ☐ No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                          Page 4
Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
                                     Since 1990, NYLAG has provided free civil legal services
                                     to New Yorkers who cannot afford private attorneys.



    Free Legal Assistance for Self-Represented
      Civil Litigants in Federal District Court
           in Manhattan and White Plains
The NYLAG Legal Clinic for Pro Se
Litigants in the Southern District of New
York is a free legal clinic staffed by
attorneys and paralegals to assist those who                    Thurgood Marshall
are representing themselves or planning to                      United States Courthouse
represent themselves in civil lawsuits in the                   Room LL22
Southern District of New York. The clinic,                      40 Centre Street
which is not part of or run by the court,                       New York, NY 10007
assists litigants with federal civil cases                      (212) 659 6190
including cases involving civil rights,
employment discrimination, labor law,                           Open weekdays
social security benefits, foreclosure and tax.                  10 a.m. - 4 p.m.
The clinic cannot assist individuals while                      Closed on federal and court holidays
they are incarcerated, but can provide
assistance to litigants once they are                                ——————————————
released from custody.

To make an appointment for a                                    The Hon. Charles L. Brieant Jr.
consultation, call (212) 659-6190 or come                       Federal Building and Courthouse
by either clinic during office hours. Please                    300 Quarropas St
note that a government-issued photo ID is                       White Plains, NY 10601
required to enter either building.                              (212) 659 6190

The clinic offers in-person                                                Open Wednesday
appointments only. The clinic does                                           12 p.m. - 4 p.m.
not offer assistance over the phone                                Closed on federal and court holidays
or by email.




Disclaimer: The information contained herein is for informational purposes only and is not legal
advice or a substitute for legal counsel, nor does it constitute advertising or a solicitation.
